            Case MDL No. 2905 Document 112 Filed 08/07/19 Page 1 of 5



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: ZF-TRW AIRBAG CONTROL UNITS
PRODUCTS LIABILITY LITIGATION                                                           MDL No. 2905



                                        TRANSFER ORDER


         Before the Panel:* Plaintiffs in an action in the Central District of California (Altier) and an
action in the Eastern District of Michigan (Samouris) move under 28 U.S.C. § 1407 to centralize
this litigation in the Central District of California, or, in the alternative, the Eastern District of
Michigan. The litigation consists of the twelve actions listed on the attached Schedule A, five in the
Central District of California, two in the Southern District of Florida, three in the Eastern District
of Michigan and one each in the Eastern District of New York and the Western District of
Washington. The Panel has been notified of five potentially-related actions, all in the Central
District of California.1

        All responding plaintiffs support centralization, but disagree, to some extent, on an
appropriate transferee district. Most plaintiffs support selection of the Central District of California,
but plaintiffs in the two actions in the Southern District of Florida argue for the Southern District of
Florida.

        Responding defendants’ positions on centralization vary. ZF-TRW Defendants,2 which are
named in all actions, support centralization in the Eastern District of Michigan, as do Honda
Defendants.3 Defendants Hyundai Motor America, Inc., and Kia Motors America, Inc., also support
centralization, but in the Central District of California. Toyota Defendants,4 defendants Mitsubishi

        *
                One or more Panel members who could be members of the putative classes in this
litigation have renounced their participation in these classes and have participated in this decision.
        1
                These and any other related actions are potential tag-along actions. See Panel Rules
1.1(h), 7.1, and 7.2.
       2
            ZF TRW Automotive Holdings Corp., TRW Automotive Inc., TRW Automotive U.S.
LLC, and TRW Vehicle Safety Systems Inc.
       3
                 American Honda Motor Co., Inc., Honda of America Mfg., Inc., and Honda R&D
Americas, Inc.
        4
                 Toyota Motor North America, Inc, Toyota Motor Sales U.S.A., Inc., and Toyota
                                                                                (continued...)
            Case MDL No. 2905 Document 112 Filed 08/07/19 Page 2 of 5



                                                  -2-

Motors North America, Inc., and FCA US LLC oppose centralization, but, in the alternative, argue
for creation of separate, automaker-specific MDLs in either the Central District of California (Toyota
and Mitsubishi’s favored venue) or the Eastern District of Michigan (FCA’s favored venue). Finally,
defendant Hyundai Mobis Co., Ltd., opposes centralization, and argues, in the alternative, for the
Central District of California as transferee district.

         On the basis of the papers filed and the hearing session held, we find that these actions
involve common questions of fact, and that centralization in the Central District of California will
serve the convenience of the parties and witnesses and promote the just and efficient conduct of this
litigation. The actions share factual issues arising from allegations that airbag control units
manufactured by the ZF-TRW defendants are defective, in that an electrical overstress condition can
cause a malfunction of the ACU’s application specific integrated circuit. Because of this alleged
defect – which may affect more than twelve million vehicles made by multiple automakers, including
FCA, Honda, Hyundai/Kia, Mitsubishi, and Toyota – there is a risk that the airbag could fail to
deploy in an accident. Centralization would eliminate duplicative discovery and other pretrial
proceedings, as well as the possibility of inconsistent rulings on class certification, Daubert motions,
and other pretrial matters, and conserve judicial and party resources.

        In opposing centralization, the Toyota, Mitsubishi, FCA, and Hyundai Mobis defendants
argue, inter alia, that (1) individual issues – such as those concerning the design of each automaker’s
vehicles and their susceptibility to an ACU failure and each automaker’s relationship with ZF-TRW
– predominate; (2) centralization would only create inefficiencies because of the need to safeguard
each defendant’s trade secrets and other confidential information; and (3) plaintiffs’ legal claims vary
from case to case. These arguments are not convincing. First, the existence of individual issues,
which is relatively commonplace in products liability MDLs, does not negate the common ones,
which appear to be sufficiently substantial and complex to warrant creation of an MDL.5 Second,
because a number of these cases involve multiple automaker defendants,6 denying centralization
would hardly alleviate any trade secret concerns. The transferee judge can utilize protective orders




        4
       (...continued)
Motor Engineering & Manufacturing North America, Inc.
       5
                 See, e.g., In re: Cook Med., Inc., IVC Filters Mktg., Sales Practices & Prods. Liab.
Litig., 53 F. Supp. 3d 1379, 1380 (J.P.M.L. 2014) (centralizing litigation over defendants’ argument
that “the unique facts of each individual plaintiff’s case w[ould] predominate over common facts”).
       6
              For example, the Eastern District of Michigan Samouris plaintiffs sue Honda and
Toyota defendants, the Southern District of Florida Santos plaintiffs sue Honda, Hyundai, and
Toyota defendants, and the Eastern District of New Yew York Radi plaintiffs sue FCA, Hyundai,
Kia, and Toyota defendants.
            Case MDL No. 2905 Document 112 Filed 08/07/19 Page 3 of 5



                                                  -3-

or other appropriate methods to address confidentiality issues and other defendant-specific matters.7
Third, “where common factual issues exist, the presence of different legal theories among the actions
is not a bar to centralization.”8

        The Toyota, Mitsubishi, and FCA defendants’ alternative suggestion that the Panel create
separate, automaker-specific MDLs is impracticable. These actions all arise from the same National
Highway Traffic Administration investigation into airbags manufactured by the ZF-TRW defendants.
Given the significant overlap in the core factual issues, parties, and claims, creation of a single MDL
will best effectuate Section 1407’s purposes.9

        We select the Central District of California as the transferee district. Several defendants,
including American Honda Motor Co., Hyundai Motor America, Inc., and Kia Motors America, Inc.
are headquartered in that district, and relevant documents and witnesses likely will be found there.
In addition, five constituent actions are pending in the Central District of California, as are all five
potential tag-along actions. Judge John A. Kronstadt, to whom we assign the litigation, is an
experienced jurist, and already is presiding over nine of the ten Central District of California actions.
We are confident that he will steer this litigation on a prudent course.




        7
                 See In re Walgreens Herbal Supplements Mktg. & Sales Practices Litig., 109 F. Supp.
3d 1373, 1376 (J.P.M.L. 2015) (centralizing actions against four different retailers of herbal
supplements, stating: “We are confident that the transferee judge can accommodate any issues
involving the different products and defendants, including confidentiality and retailer-specific
resolutions . . . .”).
        8
              In re Pacquiao-Mayweather Boxing Match Pay-Per-View Litig., 122 F. Supp. 3d
1372, 1374 (J.P.M.L. 2015).
        9
                See In re Walgreens Herbal Supplements, 109 F. Supp. 3d at 1375-76 (rejecting
requests for creation of multiple, retailer-specific MDLs, where “the actions stem[med] from the
same government investigation and there [was] significant overlap in the central factual issues,
parties, and claims”); see also In re 100% Grated Parmesan Cheese Mktg. & Sales Practices Litig.,
201 F. Supp. 3d 1375,1378 (J.P.M.L. 2016) (denying requests for separate MDLs, reasoning that a
single MDL would be the “most appropriate vehicle” for handling, inter alia, anticipated common
third-party discovery, discovery of any common suppliers, and management of the competing
putative classes).
            Case MDL No. 2905 Document 112 Filed 08/07/19 Page 4 of 5



                                                 -4-

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Central District of California are transferred to the Central District of California, and, with the
consent of that court, assigned to the Honorable John A. Kronstadt for coordinated or consolidated
pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                            Sarah S. Vance
                                                                Chair

                                       Lewis A. Kaplan                 Ellen Segal Huvelle
                                       R. David Proctor                Catherine D. Perry
                                       Karen K. Caldwell               Nathaniel M. Gorton
        Case MDL No. 2905 Document 112 Filed 08/07/19 Page 5 of 5



IN RE: ZF-TRW AIRBAG CONTROL UNITS
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2905


                                     SCHEDULE A


           Central District of California

     CROFT, ET AL. v. ZF FRIEDRICHSHAFEN AG, ET AL., C.A. No. 2:19-04256
     HERNANDEZ, ET AL. v. HYUNDAI MOTOR AMERICA, INC., ET AL.,
           C.A. No. 8:19-00782
     ALTIER, ET AL. v. ZF-TRW AUTOMOTIVE HOLDINGS CORP., ET AL.,
           C.A. No. 8:19-00846
     BELL, ET AL. v. ZF FRIEDRICHSHAFEN AG, ET AL., C.A. No. 8:19-00963
     BLISS, ET AL. v. ZF FRIEDRICHSHAFEN AG, ET AL., C.A. No. 8:19-00970

           Southern District of Florida

     SANTOS, ET AL. v. ZF FRIEDRICHSHAFEN AG, ET AL., C.A. No. 0:19-61174
     PAYNE, ET AL. v. ZF FRIEDRICHSHAFEN AG, ET AL., C.A. No. 1:19-21681

           Eastern District of Michigan

     SAMOURIS, ET AL. v. ZF-TRW AUTOMOTIVE HOLDINGS CORPORATION,
          ET AL., C.A. No. 2:19-11215
     RUBIO, ET AL. v. ZF-TRW AUTOMOTIVE HOLDINGS, CORP., ET AL.,
          C.A. No. 2:19-11295
     HEILMAN-RYAN, ET AL. v. ZF TRW AUTOMOTIVE HOLDINGS CORP., ET AL.,
          C.A. No. 4:19-11464

           Eastern District of New York

     RADI, ET AL. v. FCA US LLC, ET AL., C.A. No. 1:19-02769

           Western District of Washington

     COPLEY, ET AL. v. ZF TRW AUTOMOTIVE HOLDINGS CORP., ET AL.,
          C.A. No. 2:19-00707
